                                                                        1

1                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
2                                 AUSTIN DIVISION

3    WHOLE WOMAN'S HEALTH ALLIANCE, FUND TEXAS        ) AU:18-CV-00500-LY
     CHOICE, LILITH FUND, INC., NORTH TEXAS EQUAL     )
4    ACCESS FUND, THE AFIYA CENTER, WEST FUND,        )
     BHAVIK KUMAR, M.D., M.P.H.,                      )
5                                                     )
          Plaintiffs,                                 )
6                                                     )
     v.                                               ) AUSTIN, TEXAS
7                                                     )
     KEN PAXTON, CECILE YOUNG, JOHN W.                )
8    HELLERSTEDT, M.D., SCOTT FRESHOUR,               )
     LARRY R. FAULKNER, PH.D., DAVID ESCAMILLA,       )
9    STEPHEN BRINT CARLTON, JAMES B. MILLIKEN,        )
                                                      )
10        Defendants.                                 ) JULY 23, 2020

11             **********************************************
                     TRANSCRIPT OF TELEPHONE CONFERENCE
12                     BEFORE THE HONORABLE LEE YEAKEL
               **********************************************
13
     APPEARANCES:
14
     FOR THE PLAINTIFFS:      RUPALI SHARMA
15                            LAWYERING PROJECT
                              110 WINTER STREET, APT. 4
16                            PORTLAND, MAINE 04102

17                            STEPHANIE TOTI
                              LAWYERING PROJECT
18                            25 BROADWAY, 9TH FLOOR
                              NEW YORK, NEW YORK 10004
19
     FOR THE DEFENDANTS:      ANDREW BOWMAN STEPHENS
20                            OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              PO BOX 12548
21                            AUSTIN, TEXAS 78711

22                            HEATHER GEBELIN HACKER
                              OFFICE OF THE ATTORNEY GENERAL OF TEXAS
23                            209 WEST 14TH STREET, 7TH FLOOR
                              AUSTIN, TEXAS 78701
24

25


                ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                    2

1                            LESLIE W. DIPPEL
                             ANTHONY J. Nelson
2                            TRAVIS COUNTY ATTORNEY'S OFFICE
                             314 W. 11TH STREET, ROOM 500
3                            AUSTIN, TEXAS 78767

4    COURT REPORTER:         ARLINDA RODRIGUEZ, CSR
                             501 WEST 5TH STREET, SUITE 4152
5                            AUSTIN, TEXAS 78701
                             (512) 391-8791
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Proceedings recorded by computerized stenography, transcript

25   produced by computer.


              ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    3

10:31:05   1         (In chambers)

10:31:05   2                 THE COURT:    Good morning.   Let me start with who's on

10:31:13   3    the line for the plaintiff, and state who you are, please.

10:31:19   4                 MS. SHARMA:   Your Honor, you have Rupali Sharma for

10:31:21   5    the plaintiff.

10:31:23   6                 THE COURT:    Anyone else?

10:31:25   7                 MS. TOTI:    Stephanie Toti for the plaintiffs.

10:31:34   8                 THE COURT:    All right.   Anyone else for the

10:31:35   9    plaintiff?

10:31:38   10        (No response)

10:31:38   11                THE COURT:    All right.   Let's move over to the

10:31:41   12   defendants, and in what ever order you want to do this, please

10:31:47   13   proceed.

10:31:48   14                MR. STEPHENS:   Judge, Andrew Stephens for the State

10:31:53   15   defendants as well as UT Systems.

10:31:58   16                THE COURT:    All right.

10:31:59   17                MS. HACKER:   Heather Hacker, also for the State,

10:32:01   18   Your Honor.

10:32:04   19                THE COURT:    Thank you.

10:32:05   20                MR. BIGGS:    Adam Biggs, also for the State

10:32:07   21   defendants, Your Honor.

10:32:14   22                THE COURT:    All right.

10:32:16   23                MS. DIPPEL:   This is Leslie Dippel for the Travis

10:32:18   24   council defendants.

10:32:22   25                MR. NELSON:   Your Honor, Tony Nelson for Travis


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    4

10:32:25   1    County Defendant Escamilla.

10:32:31   2                THE COURT:    All right.   If there is no one else,

10:32:35   3    we're here for a telephonic status conference.         As you-all

10:32:45   4    know, this case was stayed in February pending a decision out

10:32:49   5    of the Supreme Court in June Medical, which may or may not have

10:32:52   6    had any effect on this case.     So it remains pending.

10:32:55   7                So I'll start, I guess, because I generally just do

10:33:00   8    this as a default, start with the plaintiff.      Ms. Sharma,

10:33:04   9    Ms. Toti, where do you think we are in this case?

10:33:11   10               MS. SHARMA:   Your Honor, now that the Supreme Court

10:33:13   11   has issued its decision, plaintiffs would ask the Court to lift

10:33:16   12   the stay in the case.     And plaintiffs would also request the

10:33:19   13   opportunity for supplemental briefing to just -- to draft the

10:33:25   14   impact of June Medical on defendants' pending motions to

10:33:27   15   dismiss.

10:33:31   16               THE COURT:    All right.   Ms. Toti, anything to add?

10:33:33   17               MS. TOTI:    No, Your Honor.   Thank you.

10:33:38   18               THE COURT:    All right.   Mr. Stephens?

10:33:40   19               MR. STEPHENS:   Judge, yes.    We agree -- the

10:33:42   20   defendants agree that the stay should be lifted in the case in

10:33:47   21   light of the June Medical ruling.       However, as the court is

10:33:53   22   aware, the case -- the motion to dismiss has been pending, and

10:33:58   23   we believe that, as argued in our motion to dismiss, the case

10:34:04   24   should be dismissed and that June Medical only strengthens our

10:34:08   25   argument.


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                5

10:34:08   1              We don't think it affects the county and UT Systems,

10:34:12   2    that June Medical affects that, but we would be willing to

10:34:15   3    submit limited supplemental briefing, maybe a letter brief

10:34:21   4    limited to three pages by end of next week.    But as the case is

10:34:28   5    pled now, we think it has to be dismissed if plaintiffs intend

10:34:33   6    to stand on their existing complaint.

10:34:36   7              THE COURT:    All right.   And Ms. Dippel?

10:34:43   8              MS. DIPPEL:   Defendants agree -- the Travis County

10:34:46   9    defendant also agrees that the stay should be lifted and can

10:34:49   10   agree to any supplemental briefing that the Court desires.

10:34:53   11             THE COURT:    All right.   Mr. Nelson, do you have

10:34:55   12   anything to add.

10:34:57   13        (No response)

10:35:03   14             THE COURT:    I guess not.

10:35:04   15             All right.    Ms. Sharma, if --

10:35:08   16             MR. NELSON:   I'm sorry, Your Honor.   I had my mute on

10:35:11   17   I apologize.   The only thing we would add is we would submit

10:35:15   18   that our briefs to dismiss are ripe for ruling with respect to

10:35:21   19   County Attorney Escamilla, and we would ask that the Court rule

10:35:26   20   with respect to this motion to dismiss.

10:35:30   21             THE COURT:    Mr. Nelson, it's always better to be mute

10:35:33   22   than moot, isn't it.

10:35:35   23             MR. NELSON:   Yes, sir.

10:35:37   24             THE COURT:    All right.   Ms. Sharma, Ms. Toti,

10:35:39   25   anything to add?


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                   6

10:35:43   1               MS. SHARMA:    Your Honor, the only thing I would add

10:35:45   2    is that the supplemental briefing we had in mind would be

10:35:49   3    fuller than just a letter brief fuller than three pages.     We

10:35:52   4    would ask for something more along the lines of 15, 20 pages.

10:35:57   5               THE COURT:    Tell me why you would possibly need 15 to

10:36:00   6    20 pages to tell me about June Medical, because my reaction to

10:36:06   7    it is that it does not affect anything that's going on in this

10:36:11   8    case.   And, even if it does, it could not possibly take 15 to

10:36:18   9    20 pages to tell me about it, and I don't need a rehash of any

10:36:24   10   facts of this case.     You already have that briefed.

10:36:27   11              The facts in this case, to my knowledge, have not

10:36:32   12   changed, so I'm not inclined -- I might be inclined to go

10:36:37   13   farther than a three- to five-page letter brief, but I'm not

10:36:41   14   going to do 15 to 20 pages.

10:36:46   15              So here's what I'm going to do:    As of this moment,

10:36:54   16   the stay is lifted.     The plaintiffs shall have until August the

10:37:04   17   6th to file any supplemental briefing -- and by supplemental, I

10:37:11   18   just mean supplemental: just anything in addition to what

10:37:14   19   you've already pleaded -- a supplemental brief limited to

10:37:21   20   10 pages on or before August the 6th.

10:37:30   21              And then any and all defendants who care to may

10:37:33   22   respond to that, not to exceed five pages, on or before August

10:37:45   23   the 13th, at which time I will consider then, now that I've

10:37:49   24   lifted the stay, the motions to dismiss as ripe.    I will

10:37:57   25   schedule them for a telephonic argument if I feel like argument


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                     7

10:38:02   1    would be helpful to the Court after we go back over the

10:38:08   2    existing motions to dismiss and responses that I will assure

10:38:12   3    you that we haven't looked at during the pendency of the stay,

10:38:16   4    so I need to re-familiarize myself with them as well as any

10:38:20   5    additional briefing.

10:38:22   6                 The plaintiffs may reply to the defendants' response,

10:38:29   7    but I'm not going to set a time on that.       If you need to you

10:38:33   8    should do it quickly, because the matter is going to be ripe

10:38:37   9    for ruling as soon as I get the defendants' response.        But I

10:38:44   10   will consider any reply that gets in before I rule on it.

10:38:50   11                MS. SHARMA:   Thank you, Your Honor.

10:38:51   12                THE COURT:    Then we'll see where we are after that.

10:38:53   13                So any further comments or questions from anybody

10:38:58   14   representing the plaintiff?

10:39:00   15                MS. SHARMA:   No.   Thank you.

10:39:03   16                THE COURT:    And for anyone representing the

10:39:08   17   defendants?

10:39:09   18                MR. STEPHENS:   No, Your Honor.

10:39:12   19                MS. HACKER:   Your Honor, this is Heather Hacker for

10:39:13   20   the State.    I just have one quick clarifying question.

10:39:16   21                THE COURT:    All right.

10:39:16   22                MS. HACKER:   Is the supplemental briefing limited to

10:39:19   23   June Medical or is it open-ended?

10:39:25   24                THE COURT:    Good point.   It is limited to June

10:39:26   25   Medical, because that was the only reason the case was stayed


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                                    8

10:39:32   1    to lead up to where we are today.       So the supplemental --

10:39:36   2    plaintiffs' supplemental briefing and any response will be

10:39:39   3    limited to a recitation of how you think June Medical affects

10:39:46   4    this case.    If anybody wants to go beyond that, they have to

10:39:49   5    file a motion to enlarge the briefing, and the other side will

10:39:57   6    have an opportunity to respond to it.

10:39:59   7                 Anything else by anyone?

10:40:05   8                 MR. NELSON:   No, Your Honor.

10:40:05   9                 THE COURT:    Thank you-all for being available this

10:40:08   10   morning.   Everybody have a god remainder of day and tomorrow a

10:40:13   11   good weekend.    Everybody stay safe, and we'll go forward with

10:40:19   12   this case.    Thank you-all.

10:40:21   13        (End of transcript)

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                         ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                    U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
                                                                     9

1    UNITED STATES DISTRICT COURT    )

2    WESTERN DISTRICT OF TEXAS       )

3         I, Arlinda Rodriguez, Official Court Reporter, United

4    States District Court, Western District of Texas, do certify

5    that the foregoing is a correct transcript from the record of

6    proceedings in the above-entitled matter.

7         I certify that the transcript fees and format comply with

8    those prescribed by the Court and Judicial Conference of the

9    United States.

10        WITNESS MY OFFICIAL HAND this the 24th day of July 2020.

11

12                                  /S/ Arlinda Rodriguez
                                    Arlinda Rodriguez, Texas CSR 7753
13                                  Expiration Date: 10/31/2021
                                    Official Court Reporter
14                                  United States District Court
                                    Austin Division
15                                  501 West 5th Street, Suite 4152
                                    Austin, Texas 78701
16                                  (512) 391-8791

17

18

19

20

21

22

23

24

25


              ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
         U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
